DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 7, 9, 11, 12, 24-26, 31, 32, 38, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman  (U.S. Patent Number 9804607), and further in view of Hossein (Canadian Patent Application Publication Number CA 2,395,563 (provided by applicant)). Coleman discloses in one embodiment, a fluid transfer system comprises one or more fluid transfer components and one or more fluid input couplers or fluid output couplers. In one embodiment, the fluid transfer system .
Hossein discloses a device for gas analysis or detection and diagnosis of one or more target gases (or component of a gas mixture), comprises one or more gas sensors and a hollow tube (pipe) of finite length. The target gas affects the sensor(s) only after diffusing through the pipe length, such that the transient response of the device to the target gas is at least partly determined by the diffusion (Please see the abstract).
With respect to claim 1, Coleman discloses and illustrates a gas detection apparatus (gas chromatograph is disclosed), the apparatus comprising: (a)  a microfluidic channel having an inner surface and having at least one opening, such that the microfluidic channel is optionally in fluid communication with a sample gas when the opening is in an open position and optionally having a closed position ( As used herein a fluid transfer component may control and/or manipulate the flow or transfer of any type of fluid and may comprise channels, chambers and other fluidic component that behave as do most macroscopic systems, or the devices or components can be constructed in a way so that they are considered microfluidic devices, see column 2, lines 5 through 11.), the inner surface having a coating consisting of a multi-layer film is 
With respect to claim 2, the apparatus of claim 1, wherein the second layer comprising a moisture barrier has a gas permeability sufficient to absorb the gas 
With respect to claim 3, the apparatus of claim 1, wherein: (i)  the non-reactive metal is selected from one or more of the following: copper; chromium; ruthenium; rhodium; palladium; gold; silver; osmium; iridium; platinum; titanium; niobium; tantalum; bismuth; tungsten; tin; nickel; cobalt; manganese; and zinc; or (ii) is metalloid compound is SiO2 is disclosed as nickel, cobalt, and chromium are all disclosed to be used in the Coleman reference as copper, tin, and zinc are disclosed to be used.
With respect to claim 4, the apparatus of claim 1, wherein the moisture barrier with high porosity is Parylene or Polydimethylsiloxane (PDMS) is disclosed in the Coleman reference as Coleman discloses polymers useful in forming one or more selected from the group: substrate, carrier, layer, structured surface or layer, and surface relief profile of fluid transfer components in embodiments include but are not limited to silicone polymers such as polydimethylsiloxane polymer, polymethylphenylsiloxane polymer, fluorosilicone polymers, fluoropolymers such as polytetrafluoroethylene (PTFE), ethylene tetrafluoride-propylene hexafluoride copolymers (FEP), ethylene tetrafluoride-perfluoroalkoxyethylene copolymers (PFE).
With respect to claim 7, the apparatus of claim 1, wherein the non-reactive metal is selected from one or more of the following: copper; chromium; ruthenium; rhodium; palladium; gold; silver; iridium; platinum; titanium; niobium; and tantalum is disclosed as copper is disclosed to be used in the Coleman reference.
With respect to claim 8, the apparatus of claim 1, wherein the coating is chromium, gold, and Parylene C is not explicitly disclosed, however changing to another 
With respect to claim 9, the apparatus of claim 1, wherein the microfluidic channel further comprises a heater is disclosed as a heater is disclosed as a solar application and heat transfer by heating is disclosed in the Coleman reference.
With respect to claim 11, the apparatus of claim 1, wherein the gas sensor is selected from one or more of the following: an infra-red (IR) sensor; a chemoresistive sensor; an electrochemical sensor; an optical sensor; a capacitive sensor; a semiconductor sensor; an acoustical sensor; a thermoelectric sensor; and a combination thereof is disclosed as a thermoconductivity gas detector (TCD) in the Coleman reference in column 55, lines 36 through 65.
With respect to claim 12, the apparatus of claim 1, wherein the gas sensor is a semiconductor sensor is disclosed as the entire device is disclosed to be manufactured on a silicon substrate in column 55, lines 36 through 65 in the Coleman reference.
With respect to claim 24, the apparatus of claim 1, wherein the opening further comprises a closed position is disclosed as a fluid safety valve and membrane are disclosed in the Coleman reference.
With respect to claim 25, the apparatus of claim 1, wherein the apparatus further comprises a second opening is disclosed as multiple columns and detectors are disclosed manufactured in a similar fashion in the Coleman reference.
With respect to claim 26, the apparatus of claim 25, wherein the second opening has both an open and closed position is disclosed as multiple columns and detectors are disclosed manufactured in a similar fashion in the Coleman reference. 

With respect to claim 32, the apparatus of claim 1, wherein the apparatus further comprises a compressed gas source, which is optionally in fluid communication with the microfluidic channel is disclosed in Figure 10 as various pumps are disclosed in the Coleman reference.
With respect to claim 38, the apparatus of claim 1, wherein the apparatus further comprises a heater (116) for heating the microfluidic channel is disclosed in the Coleman reference. 
With respect to claims 44 and 45, Hossein specifically discloses the use of a pipe made of a polymer, glass, ceramic, metal, or composite material having a length on 1-1000 mm.





Claims 5, 6, 10, 13-23, 27-30, 33-37, and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Coleman in view of Hossein as applied to claim 1 above, and further in view of Rogers et al (U.S. Patent Number 9,936,574; hereinafter referred to as Rogers).  Rogers discloses that described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays. Assembly of flexible LED arrays alongside flexible plasmonic crystals is useful for construction of fluid monitors, permitting sensitive detection of fluid refractive index and composition. Co-integration of flexible LED arrays with flexible photodetector arrays is useful for construction of flexible proximity sensors. Application of stretchable 
With respect to claims 5, 6, and 8, Rogers discloses in column 17, lines 59 through 62 that the barrier layers can comprise PDMS and specifically Parylene C. 
With respect to claim 10, while the specific temperature the heater is used to reach is not explicitly disclosed, the claimed temperature is not critical to the invention and thus a heater heating to a desired temperature is considered well within the skill of the art at the time of the invention.
 With respect to claims 13 and14, Rogers discloses the use of a metal oxide semiconductor, specifically a Tin Oxide semiconductor in column 32, lines 14 through 50.
With respect to claim 15, Rogers discloses an array of sensors used in the channel in column 43, lines 25-27.
With respect to claims 16-18, while the claimed dimensions of the device are not explicitly disclosed, the dimensions are not disclosed to be critical to the novelty or operation of the device and thus the mere scaling up or down in size of a device is deemed to be well within the preview of one of ordinary skill in the art at the time of the invention as controlling channel size can aid in controlling flow throughout the system. 
With respect to claims 19-23 and 40-43 various metals and materials, specifically Parylene C and SiO2, for the layers of the device are disclosed in Rogers, as well as a layering process in order to establish the structure in general. The specific metals are a 
With respect to claims 24, and 27-30, and 33, Rogers explicitly discloses a device that can be used as a fluid monitor (see column 19, lines 16 through 39), and that fluid communication can be established for a fluid (gas or liquid) (see column 40, lines 54 through 67) wherein various valves (providing a closed position as in claim 24 and a possible second opening, as in claim 25) and opening configuration with relation to having fluid communication of the device, is disclosed as contemplated. Further, the device is disclosed to be a monitor for a fluid or a gas.  Rogers, in particular, address the importance of fluid communication with the system and other components.  Therefore, regardless of what the component might be (valves to provide openings, such as in claims 26 and 27) especially if those components are not actually part of he claimed invention, but merely components that are a part of another system which can possibly be connected to the present invention (the humidity filter of claim 28, pump of claims 29 and 30, the compressed air source of claim 31 and 32,  and the pentane plume of claim 33), and none of these components are critical to the invention or its novelty or even any real part of the invention itself. Since fluid communication is disclosed to be important and accounted for by Rogers, then one of ordinary skill in the art would be able to maintain fluid communication between the claimed invention and a 
With respect to claims 34-37, while no specific gas source is disclosed, Rogers discloses that different devices can be connected to the system in order to facilitate its operation, such as pumps and other devices, which a gas source would be another such device, and thus a gas source, for any gas as required, would be seen as well within the preview of one of ordinary skill in the art at the time of the invention.  It would be obvious to add devices which would allow for flow through the system and a gas source would be obvious in the event that a gas was needed to be tested or monitored as Rogers is disclosed to work with a liquid or a gas.
With respect to claim 39, the use of various heating elements is disclosed in Rogers.
Response to Arguments





Applicant’s arguments with respect to claim(s) 1-45 have been considered but are moot because the new ground of rejection does not rely on the combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



February 11, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861